DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
In the Information Disclosure statement filed 10 March 2020, foreign patent document FR2085920 A1 is not accompanied by an English language translation.  Therefore, the reference has been considered as generally relevant to the claims.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form 

The abstract of the disclosure is objected to because:
it includes language that can be implied (e.g., “The present invention relates to”);
it includes legal phraseology (e.g., “means”); and
it exceeds 150 words in length.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-11 are objected to because of the following informalities: minor grammatical errors.
In claim 1 at line 1, change “Agricultural machine” to --An agricultural machine-- or make an equivalent change thereto.
In each of claims 2-11, change “Agricultural machine” to --The agricultural machine-- or make an equivalent change thereto.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the scope of the claimed invention in indefinite because it is unclear how a parallelogram can be formed by the tie rod, the frame and the arms when the frame extends in the longitudinal direction (per claim 1).
	Regarding claim 10, the scope of the claimed invention is rendered indefinite by the recitation “regardless of the value of a spacing between each tool unit and the median plane, the two spacings are equal.” It is unclear to what “the two spacings” refers.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hastings (US Patent No. 4,615,397 A) in view of Sheppard et al. (CA 2644615 C).
Regarding claim 1, Hastings ‘397, as best viewed in Fig. 5, shows an agricultural machine (10) intended to be hitched to a 5tractor (col. 2, lines 18-21) and comprising:
	two side units (12, 13) and a frame (18, 19), which extends in a longitudinal direction, each side unit (12, 13) comprising an arm (56 and 57, respectively) mounted such that it pivots in relation to the frame around a respective folding axis (34 and 39, respectively) oriented substantially parallel to the longitudinal direction, each 10side unit comprising a tool unit (55; col. 2, lines 45-52) connected to the frame by means of the respective arm and able to occupy a work position in which it rests on the ground, each side unit (12, 13) comprising a connection means,
wherein the machine comprises a tie-rod (63) connected to each of the arms by a respective upper joint allowing at least one pivoting around an upper axis parallel to the 20respective folding axis.
Regarding claim 1, Hastings ‘391 fails to teach expressly connections means as claimed.  Sheppard et al. ‘615 discloses connection means (18) configured to allow a respective tillage tool unit (48) to move in relation to a supporting arm (16) and comprising a lightening actuator (60; paras. 0032-0033) that exerts an upward force on each tool unit in a work positon.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the machine of Hastings such that it would have further included connection means, as suggested by Sheppard.  The motivation for making the modification would have been to include means for preventing damage to the tool units in the event of engagement with a rock or other obstacle in the soil.

Regarding claim 3, in the combination of Hastings and Sheppard, when the tool units of the prior art machine are in work position and the machine is on flat ground, the lightening actuators are arranged in such a way as to exert the same force on their respective 5tool unit.  
Regarding claim 5, in the combination of Hastings and Sheppard, an arrangement of one or more arms (56, 57) shown by Hastings allows the opening angle 10formed by the longitudinal dimensions of the arms to have a value lower than the value it has in nominal work position of the tool units.  
Regarding claim 6, in the combination of Hastings and Sheppard, an arrangement of the tie-rod (63) shown by Hastings allows the opening angle 15formed by the longitudinal dimensions of the arms to have a value lower than the value it has in nominal work position of the tool units.  
Regarding claim 7, in the combination of Hastings and Sheppard, the tie-rod (63) of Hastings is a rigid rod.  
Regarding claim 208, in the combination of Hastings and Sheppard, each arm (56, 57) of Hastings is combined with a headland actuator (67, 167) articulated on one hand to the frame and on the other hand to the arm, and in that at least in work position of the tool units, the headland actuators are connected to one another (structurally). 
Regarding claim 9, in the combination of Hastings and Sheppard, Hastings teaches expressly the headland actuators (67, 167) connected in parallel (col. 5, lines 21-23) and fails to teach capability of separate actuation.  It would have been obvious for one having ordinary skill 
	Regarding claim 11, in the combination of Hastings and Sheppard, the machine of Hastings comprising a tilter (11) common to the two side units (12, 13).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Machnee (US Patent No. 4,619,330 A), entire document.
Von Allowerden (US Patent No. 4,996,833 A), entire document.
	Menichetti (US Patent No. 6,865,873 B2), entire document, especially Figs. 1 and 2.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
26 January 2022